Citation Nr: 9928114	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to service connection for a 
bilateral hearing loss disability and tinnitus.

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C., with the veteran in 
Atlanta, Georgia, in February 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a hearing loss 
disability or of tinnitus.

2.  Neither a bilateral hearing loss disability nor tinnitus 
were clinically established until many years after service 
and have not been shown by competent evidence to be related 
to service or to any occurrence or event therein.

3.  The veteran has not submitted evidence of a medical nexus 
between the military service and the currently-diagnosed 
hearing loss disability and tinnitus.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§ 3.303 (1998).

2.  The claim for entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & West 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998). 

Further, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  
Finally, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran contends, in essence, that he was exposed to 
acoustic trauma during his period of active duty service, and 
should be service connected for a bilateral hearing loss 
disability and for tinnitus.  A review of the veteran's 
service medical records reveals no complaints, 
symptomatology, or findings of a hearing loss disability or 
tinnitus.  The November 1945 separation examination report 
demonstrates whispered voice hearing as 15/15, bilaterally.  
In addition, there is no indication of any in-service 
complaints of hearing loss or tinnitus

Post service medical records are negative for treatment or 
diagnosis of a hearing loss disability or tinnitus until many 
years after service separation.  In January 1997, the veteran 
filed a claim for entitlement to service connection for a 
hearing loss disability and for tinnitus.  An April 1997 VA 
audiogram confirmed a diagnosis of moderate to severe 
sensori-neural hearing loss with poor speech recognition in 
both ears.  Additional medical evidence submitted after the 
veteran filed his claim confirmed hearing loss disability as 
early as September 1996.

At a hearing before the Board in February 1999, the veteran 
related that he sustained two gunshot wounds in service and 
was treated for lacerations and shell fragment wounds.  He 
also reported that he had ringing in his ears at that time 
and diminished hearing loss but it was not treated because 
the service wounds were severe.  He could not recall being 
given an audio examination at the time of separation.  He 
maintained that his hearing loss was a gradual thing 
beginning from the time he was separated and finally reached 
a point in 1983 or 1984 that he sought treatment.  He was 
given hearing aids and now received a new pair every three 
years.  He reflected that he did not have any treatment for 
hearing loss prior to the early 1980s, but his wife noticed 
that he could not hear and that was when he sought treatment.  
He admitted that he was around power saws early in his 
carpenter career but was otherwise not exposed to adverse 
noise from his work environment.  He observed that his co-
workers knew about his hearing loss and got used to it.  

The veteran further related that the ringing in his ears had 
become more severe over the years.  He described it as a 
building-up in his ears, which would pop, then the ringing 
would start, like a buzzing noise.  He noted that his right 
shoulder was injured in service but the hearing loss started 
in his left ear, then moved to the right.  Upon further 
questioning, the veteran noted that he was a rifleman and was 
around noise from the rifle but did not work around heavy 
artillery, mortars, or machine guns, nor did he experience 
sharp pain in his ears during service.  He admitted that no 
treating physician ever discussed with him the cause of his 
hearing loss but the audiologist told him that he should put 
in for compensation for his ears.  He indicated that no one 
ever told him he had evidence of acoustic trauma.  He 
recalled having trouble hearing in service and could not 
recall the first time on the job that he noticed it but 
thought it was a good while back.  

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his current hearing loss disability and 
tinnitus with military service.  The veteran has only offered 
his lay opinion concerning its development.  There is no 
competent opinion on file or presented to the effect that his 
hearing loss and tinnitus are related to military service.  
The mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his hearing loss and tinnitus with an 
event or incurrence while in service, will not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

This finding is supported by the veteran's service medical 
records which showed a normal clinical evaluation of the 
veteran's hearing and no evidence of tinnitus.  Further, the 
post-service medical records are negative for treatment or 
diagnosis of a hearing loss disability or tinnitus for many 
years after service separation.  By the veteran's own 
testimony, he did not seek treatment for hearing loss until 
the early 1980s, nearly 40 years after discharge.  In 
addition, none of the veteran's treating physicians have 
attributed his hearing loss disability or tinnitus to 
military service.  The Board recognizes that the veteran's 
audiologist apparently indicated that the veteran ought to 
file a claim for a hearing loss disability; however, the 
"suggestion" to file a claim cannot be construed as a 
medical opinion that the veteran's hearing loss disability 
and tinnitus manifested during or were the result of military 
service.  No such competent opinion has been set forth in 
this case.  For all those reasons, the veteran's claims for 
entitlement to service connection for a hearing loss 
disability and for tinnitus are not well-grounded as he has 
not submitted any competent evidence to demonstrate a medical 
nexus.

The Board has considered the veteran's contention that he has 
continually suffered from a bilateral hearing loss disability 
and tinnitus since separation from service in 1945.  Although 
the veteran's statements are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of the claimed disabilities.  The veteran 
lacks the medical expertise to offer an opinion as to the 
existence of current medical pathology, as well as to medical 
causation of any current disabilities.  Id.  In the absence 
of competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for the 
disabilities claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statements of the case.  
That discussion informs him of the types of evidence lacking, 
which he should submit for well grounded claims.  The Board 
has examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information which would render his claims 
plausible.  However, the Board finds no such information 
present.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied on the basis that the claim is not 
well grounded.

Entitlement to service connection for tinnitus is denied on 
the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

